Citation Nr: 1141944	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hip condition.  

2.  Entitlement to service connection for a claimed low back disorder.  

3.  Entitlement to service connection for an innocently acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).      

4.  Entitlement to an initial compensable rating for the service-connected residual scarring due to a bite on the left pectoral area.     



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in February 2002, March 2009 and October 2009.

The Veteran requested a hearing with the Board in July 2002, but cancelled this request in September 2004. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an initial compensable rating for the service-connected residual scarring due to a bite on the left pectoral area and service connection for an innocently acquired psychiatric disorder to include depression and PTSD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a hip condition until many years after his period of active service.  

2.  The currently demonstrated hip pain is not shown to be due to documented injury or other event or incident of the Veteran's period of active service.     

3.  The Veteran is not shown to have manifested complaints of findings referable to a low back disorder until many years after service.  

4.  The currently demonstrated degenerative changes of the lumbar spine is not shown to be due to an injury or other event or incident of the Veteran's period of active service.   


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a bilateral hip disability due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The Veteran's disability manifested by degenerative changes of the lumbar spine is not due to disease or injury that was incurred in or aggravated by active military service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in March 2009, prior to the initial adjudication of the claims.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims of service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  

The March 2009 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA was unable to locate the Veteran's service treatment records and the Board finds that any additional efforts to find such records would be futile.  The record shows that searches for the Veteran's service treatment records were made in March 2000, March 2001, December 2001, January 2002 and July 2009.  

The National Personnel Records Center (NPRC) indicated they were unable to locate the records and it was believed that the records were destroyed in a fire.  In December 2001 and January 2002, the NPRC searched the pertinent sick reports, morning reports, and surgeon general records and did not find any reference to the Veteran.  

VA notified the Veteran of the unsuccessful searches in March 2000, July 2002, July 2009, and December 2009.  VA advised the Veteran to submit any copies of these records that he may have in his possession and VA advised the Veteran of other types of evidence he could submit to substantiate his claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  

The VA treatment records dated from 1965 to March 2010 were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been accounted for.  

A VA examination to obtain a medical opinion as to the issues of service connection for the low back and hip disability has not been performed in this case.  However, such additional action is not indicated. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be discussed, there is no competent evidence that these disabilities were manifest in service.  There is no competent evidence of symptoms or treatment of these claimed disabilities in service or an indication that the claimed disability or persistent or recurrent symptoms of the claimed disability may be associated with service.  

Thus, the Board finds that there is no reasonable possibility that further assistance in the form of an examination with medical opinion would aid in substantiating any of these claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

As noted, the Veteran's service treatment records are not available for review and have been presumed to have been destroyed in the fire at the NPRC in 1973.  See the responses from the NPRC dated in March 2000, March 2001, December 2001, January 2002, and July 2009.  Since the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided upon the evidence of record.

The Veteran is seeking service connection for a bilateral hip condition and low back disorder.  

Regarding the claimed bilateral hip condition, there is no medical evidence of a hip condition until many years after the Veteran's period of active service.  Moreover, the Veteran has not presented any lay or medical evidence linking the claimed hip condition to any event or incident in service.   

The evidence shows complaints of hip pain and findings suggestive of degenerative changes of the hip, almost 40 years after separation without attribution to service.  Significantly, a June 1993 VA treatment record noted for treatment purposes that the Veteran reported having left hip pain after falling off a dump truck.  

A June 2004 VA treatment record indicated that the Veteran had complaints of right hip pain.  An examination revealed slight discomfort over the right greater trochanteric bursa, and there was pain with internal and external rotation of the right hip.  An X-ray examination of the right hip was negative.  Minimal changes in the right hip were detected.  

A September 2004 VA treatment record indicated that the pain was most likely coming from the arthritic changes in the back which pressed on a nerve.  A June 2008 VA treatment record indicated that the Veteran had complaints of left hip pain.  

Such a lengthy time interval between service and the earliest documentation of symptoms or findings is of itself a factor for consideration against a finding that the claimed bilateral hip disability is related to service.  This lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, the current symptoms of hip pain are not shown to be attributable to an identified injury or disease in service.   

Moreover, the Veteran has not presented any lay assertions linking the claimed hip condition to service.  The Veteran's representative at this point has failed to even assert a theory of entitlement to support the claim.  Without such information, even in the absence of service treatment records, the Board finds that the claimed hip condition is not due to disease or injury of the Veteran's period of active service.       

Thus, on this record, the preponderance of the evidence is against the claim of service connection for a bilateral hip condition.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In addition, the Board also finds no competent evidence to support the grant of service connection for a low back disorder. 

As discussed, the service treatment records are unavailable and are presumed destroyed.  However, the Veteran has not submitted any medical evidence linking any current low back disability to service.  

There is evidence of a current diagnosis of degenerative joint disease and degenerative disc disease of the lumbar spine.  See the August 2007 Magnetic Resonance Imaging (MRI) report which shows multilevel degenerative changes in the lumbar spine most prominent at L4 and the April 2008 x-ray report which shows severe degenerative disc disease of the lumbar spine.  

The degenerative disc and joint disease of the lumbar spine was first diagnosed in November 1995, over 40 years after service.  See the November 1995 VA examination report.  Thus, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The record shows that the Veteran first sought treatment for back pain in 1970 after a post service injury.  The records dated in April 1970 showed that the Veteran fell from a ladder and suffered an acute lumbosacral strain.  The records dated in May and June 1977 showed that the Veteran sought treatment for low back pain.  The assessment was that of chronic lumbosacral strain.  A January 1979 medical record indicated that the diagnosis was chronic low back pain.  In January 1985, the Veteran sought medical treatment for back pain after falling on stairs.  The assessment was that of low back stain.  

A November 1995 VA examination report indicated that the Veteran reported hurting his back in 1993 when he fell from a ladder. He reported falling two more times since then.  The diagnosis was that of degenerative disc disease at L4/5 and L5/S1.  See the November 1995 VA examination report and x-ray findings.  VA treatment records show that the Veteran continued to receive treatment for low back pain since this time.   

There is no competent evidence of a nexus between this current low back pathology and service.  As noted, the Veteran has not presented any lay assertions of a low back injury or disease in service or continuous low back manifestations since service.  In fact, the evidence of record serves to link the onset of the Veteran's low back symptoms to an injury that happened many years after service.  

The Board notes that this lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Thus, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim must be denied.  


ORDER

Service connection for a bilateral hip condition is denied.  

Service connection for a low back disorder is denied. 


REMAND

Significantly, the Veteran and his attorney argue that the Veteran's has PTSD due to personal assault in service.  The Veteran's attorney argues that the Veteran has PTSD due to the human bite that the Veteran sustained in service.  See the December 2007 report of contact.  

38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3). 

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.   

In the present case, the VA should provide the Veteran a letter advising him of 38 C.F.R. § 3.304(f)(3).  The Veteran should be advised that he may submit statements from his family members, friends, roommates, or fellow service members noting the Veteran's behavior changes after the alleged assault.  

The VA should also notify the Veteran and the Veteran's representative, of any information, and any medical or lay evidence, not previously provided to the VA, that is necessary to substantiate the merits claim for service connection for PTSD, and request that the Veteran provide any evidence in his possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran also claims that a compensable rating is assignable for the service-connected residual scar on the left pectoral region.  See the September 2009 notice of disagreement.  

A review of the record shows that the Veteran was last afforded a VA examination in 2006.  Since that time, VA treatment records document symptoms of pain in the chest.  However, it is not clear from the medical evidence whether this pain was due to the service-connected chest scar. 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board finds that a VA examination to obtain medical evidence as to the nature and severity of the scar is warranted.  

The RO should obtain all records of the Veteran's treatment for the service-connected scar on the left chest and the claimed psychiatric disorders to include PTSD from the VA healthcare system in North Carolina dated from March 2010.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to notify the Veteran of the evidence he must submit to substantiate his claim for service connection for PTSD based upon in-service personal assault.  This notice should advise the Veteran that evidence from sources other than his service records may corroborate the Veteran's account of the stressor incident and examples of such evidence include, but are not limited to records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  

The Veteran should be advised that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  The notice letter should be in accordance with the provisions of the VA ADJUDICATION PROCEDURE MANUAL M21-1MR. 

2.  The RO should take appropriate action to obtain copies of any outstanding records of the treatment rendered the Veteran for the service-connected scar on the left chest and the claimed psychiatric disorder from the VA healthcare system in North Carolina dated from March 2010.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and severity of the scar to the left pectoral area of the chest.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the length and width of the scars in inches or centimeters.  The examiner should report whether the scar is associated with underlying soft tissue damage, causes limited motion, is unstable (a frequent loss of covering of the skin over the scar), is painful on examination, or causes limitation of function of the affected part.  

The examiner should render a medical opinion as to whether the chest pain is attributed to the residual scar or whether the chest pain is attributed to another disability.  

The examiner should provide a complete rationale for any opinion provided.  

4.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and any representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


